                                                                                          FILED
                                                                                 2020 Jan-27 PM 12:24
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

SINGH MANGAL,                              )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 4:19-cv-1799-MHH-HNJ
                                           )
WILLIAM BARR,                              )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on January 2, 2020, recommending that

the Attorney General’s motion to dismiss be granted and Mr. Mangal’s petition be

dismissed as moot based on Mr. Mangal’s removal to India. (Doc. 7). Although the

magistrate judge advised Mr. Mangal of his right to file written objections within 14

days (Doc. 7, pp. 2-3), the Court has not received objections to the report.

      Having reviewed the materials in the record, the Court adopts the magistrate

judge’s report and accepts his recommendation. Because Mr. Mangal has been

removed from the United States to India, the Court no longer may provide

meaningful relief in this § 2241 habeas action. Therefore, Mr. Mangal’s petition for

writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir.

2003). By separate order, the Court will dismiss this action as moot.
DONE this 27th day of January, 2020.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                                2
